454 U.S. 919
102 S. Ct. 422
70 L. Ed. 2d 231
Samuel HAWKINS, Petitionerv.TEXAS
No. 80-6514
Supreme Court of the United States
October 13, 1981
Rehearing Denied Nov. 30, 1981.

See 454 U.S. 1093, 102 S. Ct. 660.
The motion of American Civil Liberties Union, et al. for leave to file a brief as amici curiae is granted.  Petition for writ of certiorari to the Court of Criminal Appeals of Texas denied.
Justice BRENNAN and Justice MARSHALL dissenting.


1
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 231, 96 S. Ct. 2909, 2950, 2973, 49 L. Ed. 2d 859 (1976), we would grant certiorari and vacate the death sentence in this case.